Citation Nr: 0927469	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-05 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for chronic synovitis and symptomatic patellar 
chondromalacia of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for chronic synovitis and symptomatic patellar 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to June 
1983.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The Veteran may be raising the claim of a total 100% rating 
(TDIU), but this is not clear from the record.  The RO should 
seek clarification from the Veteran and his representative. 


FINDINGS OF FACT

1.  The Veteran's bilateral knee disability does not result 
in flexion limited to 30 degrees or extension limited to 15 
degrees, even with consideration of pain.

2.  The Veteran's bilateral knee disability results in 
moderate, but no more than moderate, instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
disabling for a bilateral knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5020, 5260, and 5261 (2008).

2.  The criteria for a 20 percent, but no more than 20 
percent, rating for instability of the knees, bilaterally, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5020, and 5257 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection was established for chronic synovitis and 
symptomatic patellar chondromalacia of the knees, 
bilaterally, in a January 2006 rating decision.  A current 
evaluation of 10 percent disabling for both knees is in 
place.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The RO has evaluated the Veteran's bilateral knee disability 
under 38 C.F.R. § 4.71a, DC 5020- 5261.

Degenerative arthritis is rated under a combined diagnostic 
code which takes into account both the X-ray evidence of 
degenerative changes of the knee as well as the resulting 
limitation of motion, if any, of the knee.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 20 percent 
evaluation is warranted where knee flexion is limited to 30 
degrees.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71. Normal extension 
and flexion of the knee is from 0 to 140 degrees.

The Board will also consider other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent 
evaluation is warranted where knee extension is limited to 15 
degrees.

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight recurrent subluxation or lateral instability, a 20 
percent rating is assigned for moderate recurrent subluxation 
or lateral instability, and a 30 percent rating is assigned 
for severe recurrent subluxation or lateral instability.  Id.

VA's Schedule for Rating Disabilities does not define the 
words "slight," "moderate" and "severe."  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence for "equitable and just decisions."  38 C.F.R. 
§ 4.6.

The relevant medical evidence consists of a VA examination 
from October 2005, measuring the Veteran's bilateral knee 
range of motion.  The VA examination report, dated in October 
2005, showed that the Veteran's knees had extension to 0 
degrees and flexion to 140 degrees, bilaterally.  Therefore, 
he had full range of motion for both his knees.

Simply stated, the VA examination report provides evidence, 
as a whole, against the Veteran's claim.  The previously 
discussed recorded ranges of motion for the knees bilaterally 
do not show that the knees have had flexion limited to 30 
degrees or extension limited to 15 degrees.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and the claim must be denied.

With respect to the factors addressed in DeLuca, the Veteran 
presented full extension and flexion, bilaterally.  Both 
knees had some mild pain with movement with moderate patellar 
pain and crepitation.  The left knee had a moderate 
tenderness at the medial and lateral joint lines.  The joint 
lines were nontender at the right knee.  The examiner also 
noted that decreasing knee flexion of each knee by 25 degrees 
would represent the above symptoms.  Flare-up problems were 
also indicated and the examiner reported that decreasing 
flexion of each knee by 30 degrees would represent the flare-
ups.  In short, this is evidence that pain in motion does not 
result in additional functional impairment sufficient to 
warrant a higher rating, even with the additional loss of 
motion.

In this regard, it is important for the Veteran to understand 
that without taking into consideration pain, the current 
evaluation could not be justified based on the evidence of 
record.

While a higher evaluation for the Veteran's bilateral knee 
disability is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260 and 5261, the Board now turns to 
Diagnostic Code 5257 for evaluation.  As discussed above, a 
separate rating may be warranted if the evidence shows 
recurrent subluxation or lateral instability.

A VA outpatient treatment report from October 2005 indicated 
that the Veteran refused a diagnostic test on the stairs, 
stating that it would be "impossible without falling down."  
In his VA examination of his knees in October 2005, the 
Veteran reported that he used knee braces in the past but not 
lately.  During the examination, the Veteran indicated that 
he had subjective feelings of weakness and easy fatigue in 
both knees.  Impaired coordination was noticed at both knees, 
including collapsing tendencies.  In addition, the report 
noted that "collapsing of the left knee led to fracturing of 
the right foot in 2001."  

Significantly, the examination report indicated that both 
knees felt unstable, mostly a feeling of partial collapsing.  

In his substantive appeal, dated February 2007, the Veteran 
stated that his knee disabilities "[have] also adversely 
affected [his] employability, by rendering [him] unable to 
work in many job situations...All of these limitations have 
contributed to making [him] unemployable and homeless for 
many years."  

In resolving all doubt in favor of the Veteran, the Board 
finds that these examination results demonstrate that the 
Veteran has moderate instability of his knees, bilaterally.  
Thus, a separate rating of 20 percent disabling is warranted 
for the Veteran's bilateral knee disability under Diagnostic 
Code 5257.  The post-service medical records, and the 
Veteran's own statements, would provide clear evidence 
against a finding of severe instability. 

The Board has considered an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) and determined 
referral for extraschedular consideration is not warranted in 
this case.

Ratings have been assigned that contemplate the disability 
and symptomatology of each manifestation of the Veteran's 
disability resulting from bilateral synovitis of the knees.  
There are no manifestations of the Veteran's knees that have 
not been contemplated by the rating schedule and an adequate 
evaluation was assigned based on evidence showing the 
symptomatology and/or disability.  Without giving the Veteran 
to benefit of all doubt, the current findings could not be 
justified.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in 
order.

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in September 2005.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The September 2005 notice did not provide any information 
concerning the evaluations or the effective dates that could 
be assigned should service connection be granted.  See 
Dingess, supra.  However, since this decision affirms the 
RO's denials of higher evaluations for the Veteran's service-
connected knee disabilities, the Veteran is not prejudiced by 
the failure to provide him that further information.  That 
is, as the Board finds that increased evaluations are not 
warranted for the claims at issue on this appeal, no ratings 
or effective dates will be assigned and any questions as to 
such assignments are rendered moot.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

An evaluation higher than 10 percent disabling for chronic 
synovitis and symptomatic patellar chondromalacia of the left 
knee is denied.

An evaluation higher than 10 percent disabling for chronic 
synovitis and symptomatic patellar chondromalacia of the 
right knee is denied.

A 20 percent evaluation for lateral instability of the left 
knee is granted subject to regulations governing the payment 
of monetary awards.

A 20 percent evaluation for lateral instability of the right 
knee is granted subject to regulations governing the payment 
of monetary awards.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


